DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 6/30/2020.
Claims 1-9 and 13-15 are currently pending.

Drawings
The drawings were received on 3/16/2020.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 13-15 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“performing a measurement cycle, wherein during the measurement cycle at least two radio nodes form a cell, and at least one further radio node is an extra radio node, and wherein the measurement cycle comprises at least two steps, during the measurement cycle at least two radio nodes of the cell operate at least once in one of the at least two steps in a send mode and operate at least once in one of the at least two steps in a receive mode;
operating, during the measurement cycle, the at least one extra radio node exclusively in a receive mode or exclusively in a transmit mode;
providing each radio node with its own timer, signal processor, at least one antenna, and a further data interface for data transfer;
providing a time offset between the timers;
providing that, during each measurement cycle, at least all the transmission signals of the radio nodes of the cell are mutually coherent;
transmitting, to initiate the measurement cycle, in a first step, the initial signal with a first carrier frequency by one of the radio nodes in the transmit mode and receiving the initial signal by at least one radio node of the cell in the receive mode;
changing at least one radio node of the cell from the receive mode to the transmit mode in at least one further step during the measurement cycle, and emitting the response signal with a further carrier frequency, the response signal being received by at least one radio node of the cell in the receive mode;
sending, during the measurement cycle at least one signal or receiving at least one signal by at least one of the extra radio nodes;
performing at least two measurement cycles at different carrier frequencies; and
operating the method either in a first mode or in a second mode,
wherein, in the first mode, each response signal from the at least one radio node of the cell in the receive mode is formed from at least a portion of the received initial signal or from a portion of a received response signal and at least one transfer function and / or at least one of the time offsets is determined on the basis of the received response signals” in combination with claim limitations as recited in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 10, 2022